United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3292
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Christopher J. Noonan,                  *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 21, 2008
                                Filed: April 24, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Christopher J. Noonan appeals the 6-month prison sentence the district court1
imposed after revoking his supervised release. He was released from custody on
January 18, 2008, however, and is not serving a further term of supervised release.
Accordingly, the appeal is dismissed and counsel’s motion to withdraw is denied as
moot. Cf. Spencer v. Kemna, 523 U.S. 1, 5-7, 18 (1998) (habeas challenge to parole
revocation became moot upon expiration of sentence).


      1
       The Honorable Jon Stuart Scoles, United States Magistrate Judge for the
Northern District of Iowa, presided over this misdemeanor prosecution pursuant to 18
U.S.C. § 3401.